Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 1 of 11

UNITED sTATEs DISTRICT CoURT 007 / €zwd
SoUTHERN DISTRICT oF TEXAs lam sw
HoUSToN DIvISIoN ' °y' °1@~¢.,,¢°""

UNITED sTATEs oF AMERICA §

§

v. § CRIMINAL No.

§

1 AN ALEXI EDEZ
v s GU § 1 8 CR 6 1 ‘E
Defendant §
INFoRMATIoN
Trn§ UNITED sTATEs CHARGES;
Introduction

At all times material to this information:

l. Petroleos de Venezuela S.A. (together With its subsidiaries and
affiliates, “PDVSA”) Was the Venezuelan state-owned and state-controlled oil
company. PDVSA Was responsible for the exploration, production, refining,
transportation, and trade in energy resources in Venezuela and provided funding
for other operations of the Venezuelan government. PDVSA and its Wholly-owned
subsidiaries, including PDVSA Services, Inc. (“PSI”), Were “instrumentalities” of
the Venezuelan government as that term is used in the Foreign Corrupt Practices
Act (“FCPA”), Title 15, United States Code, Section 78dd-2(h)(2)(A).

2. Defendant IVAN ALEXIS GUEDEZ (“Defendant”), a United States

citizen and resident of Texas, Was employed by PDVSA, or by Wholly-owned

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 2 of 11

subsidiaries or affiliates thereof, from in or around 2006 until in or around early
2011. During that time, Defendant held a number of positions related to
procurement, including serving as the purchasing manager for PSI, the PDVSA
procurement subsidiary in Houston, Texas. Defendant’s job responsibilities
included approving and releasing purchase orders and adding vendors to PDVSA
contract bid lists. While employed at PDVSA, Defendant Was a “foreign official”
as that term is used in the FCPA, Title 15, United States Code, Section 78dd-
2(h)(Z)(A)-

3. At all relevant times, “CO-CONSPIRATOR l,” an individual Whose
identity is known to the United States and Who has been charged separately, Was
employed by PDVSA or by Wholly-owned subsidiaries or affiliates thereof. CO-
CONSPIRATOR l Was a naturalized United States citizen and a resident of Texas.
During the relevant time period, CO-CONSPIRATOR l held a number of
management positions related to procurement for PDVSA, including sourcing
supervisor and manager for planning and strategic sourcing. CO-CONSPIRATOR
l’s responsibilities included supervision of single source procurement and
competitive bidding processes, including selecting companies for bidding panels.
CO-CONSPIRATOR l Was thus a “foreign official” as that term is used in the

FCPA, Title 15, United States Code, Section 78dd-2(h)(2)(A).

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 3 of 11

4. At all relevant times, “CO-CONSPIRATOR 2,” an individual whose
identity is known to the United States, was employed by PDVSA or by wholly-
owned subsidiaries or affiliates thereof CO-CONSPIRATOR 2 was a naturalized
U.S. citizen. CO-CONSPIRATOR 2 was a PDVSA buyer who reported to
Defendant. CO-CONSPIRATOR 2 was thus a “foreign official” as that term is
used in the FCPA, Title 15, United States Code, Section 78dd-2(h)(2)(A).

5. “COMPANY A,” a company whose identity is known to the United
States, was a Miami-based supplier of industrial equipment. COMPANY A was
PDVSA’s exclusive supplier of heavy equipment manufactured by another
company headquartered in the United States. COMPANY A was thus a “domestic
concern” as that term is used in the FCPA, Title 15, United States Code, Section
78dd-2(h)(l)(A).

6. At all relevant times, “CO-CONSPIRATOR 3,” an individual whose
identity is known to the United States, was the sales manager of COMPANY A
and a resident of Florida. CO-CONSPIRATOR 3 was thus a “domestic concern”
and an employee and agent of a domestic concern as those terms are used in the
FCPA, Title 15, United States Code, Sections 78dd-2(a) and (h)(l)(A).

7. At all relevant times, “CO-CONSPIRATOR 4,” an individual whose
identity is known to the United States, was a manager at COMPANY A and CO-

CONSPIRATOR 3’s supervisor CO-CONSPIRATOR 4 was also a resident of

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 4 of 11

Florida. CO-CONSPIRATOR 4 was thus a “domestic concern” and an employee
and agent of a domestic concern as those terms are used in the FCPA, Title 15,

United States Code, Sections 78dd-2(a) and (h)(l)(A).

COUNT ONE
(18 U.S.C. § 371 - Conspiracy)
8. Beginning in or around 2009 and continuing through at least 2013, the
defendant,
IVAN ALEXIS GUEDEZ,
did willfully, that is, with the intent to further the objects of the conspiracy, and
knowingly conspire, confederate, and agree with others known and unknown to the
United States, including CO-CONSPIRATORS l, 2, 3, and 4, to commit offenses
against the United States, namely
a. knowing that the property involved in a financial transaction

represented the proceeds of some form of unlawful activity, to

conduct or attempt to conduct such a financial transaction which in

fact represented the proceeds of specified unlawful activity, knowing

that the transaction is designed in whole or in part to conceal and

disguise the nature, the location, the source, the ownership, and the

control of the proceeds of specified unlawful activity, namely, bribery

of a foreign official, a felony violation of the FCPA, Title 15, United

4

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 5 of 11

States Code, Section 78dd-2, in violation of Title 18, United States
Code, Section 1956(a)(l)(B)(i); and
b. transporting, transmitting, or transferring, or attempting to transport,
transmit, or transfer a monetary instrument or funds from a place in
the United States to or through a place outside the United States or to
a place in the United States from or through a place outside the United
States with the intent to promote the carrying on of specified unlawful
activity, namely, bribery of a foreign official, a felony violation of the
FCPA, Title 15, United States Code, Section 78dd-2, in violation of
Title 18, United States Code, Section l956(a)(2)(A).
Purpose of the Conspiracv
9. The purpose of the conspiracy was for Defendant, CO-
CONSPIRATORS l, 2, 3, and 4, and others to engage in financial transactions to
conceal and disguise bribe payments to Defendant, CO-CONSPIRATOR-l, CO-
CONSPIRATOR 2, and others, all in an effort by CO-CONSPIRATOR 3 and CO-
CONSPIRATOR 4 to secretly and illegally gain an improper advantage for

Company A in obtaining and retaining business with PDVSA.

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 6 of 11

Manner and Means of the Conspiracv

10. The manner and means by which Defendant and his co-conspirators
sought to accomplish the purpose of the conspiracy included, among other things,
the following, while in the Southern District of Texas and elsewhere:

ll. Beginning in or around 2009 and continuing through at least 2013, the
conspirators would and did agree that 3% of every payment made by PDVSA to
COMPANY A would be split as bribe payments and kickbacks as follows:

a. lnitially, as an even four-way split between bribes to Defendant, CO-
CONSPIRATOR l, and CO-CONSPIRATOR 2, and kickbacks to CO-
CONSPIRATOR 3;

b. After CO-CONSPIRATOR 2’s employment at PDVSA was terminated,
evenly split between Defendant, CO-CONSPIRATOR l, and CO-
CoNsPIRAToR 2; and

c. From in or around March 2012, after CO-CONSPIRATOR 4 approached
the others and demanded a share in exchange for not exposing the
scheme, until at least 2013, CO-CONSPIRATOR 4 received 0.5% While
Defendant, CO-CONSPIRATOR l, and CO-CONSPIRATOR 3 split the
remaining 2.5%.

l2. ln exchange for the bribe payments, Defendant, CO-CONSPIRATOR

l, and CO-CONSPIRATOR 2 would and did direct PDVSA business toward

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 7 of 11

COMPANY A, including by encouraging end users to request equipment sold by
COMPANY A, and work to ensure PDVSA paid COMPANY A’s outstanding
invoices.

13. The conspirators would and did attempt to conceal, and did in fact
conceal, the nature, source, and ownership of the bribes, which they referred to as
“commissions,” by:

a. Using a Panamanian shell company and a corresponding Swiss bank

account to receive the 3% payments;

b. Creating and using multiple email accounts under the name of a shell

company and other fictitious names to discuss the scheme;

c. Creating and transmitting false invoices in the amount of 3% of whatever

payment PDVSA had made to COMPANY A; and

d. Dispersing the proceeds from the Swiss bank account to each co-

conspirator, including through offshore accounts, accounts in the names
of relatives, and companies owned in the name of the relatives.
Overt Acts
l4. In furtherance of the conspiracy and to achieve the objects thereof, at

least one of the co-conspirators committed or caused to be committed, in the

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 8 of 11

Southern District of Texas and elsewhere, at least one of the following overt acts,
among others:

15. ln or around 2009, Defendant, CO-CONSPIRATOR 1_, CO-
CONSPIRATOR 2, and CO-CONSPIRATOR 3 met at a restaurant in Houston,
Texas, to discuss COMPANY A’s business with PDVSA, during which the co-
conspirators agreed that the PDVSA officials would assist COMPANY A in
retaining and obtaining business with PDVSA and obtaining payment from
PDVSA in exchange for bribe payments amounting to 3% of each payment
COMPANY A received from PDVSA, which the co-conspirators would split
amongst themselves

16. On or about October 28, 2011, CO-CONSPIRATOR 3 sent an email
to Defendant and CO-CONSPIRATOR 1 containing a chart that listed various
payments from PDVSA to COMPANY A. The chart stated that the total amount
of payments to COMPANY A was $2,762,698.44, and the corresponding 3%
payment for the conspirators was $82,880.95.

17. On or about November 2, 2011, Defendant sent an email to CO-
CONSPIRATOR 4 containing a chart with the same financial breakdown as the
email mentioned in Paragraph 16. Defendant attached to the email a false invoice

dated November 2, 2011, in the Panamanian shell company’s name, for

$82,880.95.

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 9 of 11

18. In or around November 2012, Defendant recorded in a spreadsheet
tracking the bribe proceeds that COMPANY A had deposited $82,880.95 into the
Swiss bank account in payment for the false invoice dated November 2, 2011.

19. On or about December 2, 2012, CO~CONSPIRATOR 3 sent an email
to Defendant and CO-CONSPIRATOR l containing a chart which listed payments
from PDVSA to COMPANY A for invoices issued in June and July 2012. The
chart stated that the total amount of payments to COMPANY A was
$2,073,905.69, and the corresponding 3% “commission” totaled $62,217.17.

20. On or about December 26, 2012, Defendant sent an email to CO-
CONSPIRATOR 4, containing a chart with the same financial breakdown as the
chart mentioned in Paragraph 19. Defendant attached to the email a false invoice
dated December 23, 2012, in the Panamanian shell company’s name, for
$62,2 17. l 7.

21. In or around December 2012, Defendant recorded in a spreadsheet
tracking the bribe proceeds that COMPANY A had deposited $62,217.17 into the
Swiss bank account in payment for the false invoice dated December 23, 2012.

22. In or around 2012 or 2013, Defendant and CO-CONSPIRATOR l
created a fictitious company and wired $650,000.00 from the Swiss account to a
relative of Defendant’s, which corrupt proceeds a second relative of Defendant’s

later used to purchase a lot in Katy, Texas under the name of the fictitious

Case 4:18-cr-00611 Document 1 Filed in TXSD on 10/12/18 Page 10 of 11

company. Relatives of Defendant and CO-CONSPIRATOR l were listed as the
owners of the fictitious company.

All in violation of Title 18, United States Code, Section 371.

Notice of Criminal Forfeiture

23. Pursuant to Title 18, United States Code, Section 982(a)(l), the
United States gives notice to IVAN ALEXIS GUEDEZ that in the event of his
conviction of the offense charged in Count One of the Information, the United
States intends to seek forfeiture of all property, real or personal, involved in money

laundering offenses or traceable to such property.
Propertv Subiect to Forfeiture

24. Defendant is notified that the property subject to forfeiture includes,
but is not limited to, the following property referenced in paragraph 22 (or its net
sales proceeds if sold by agreement): l

The approximately 10.723 acres of real property on Willow Lane in Fort

Bend County, Texas, legally described as a 10.7230-acre tract out of a called

12.6787-acre tract of land situated in the I & G.N. Railroad Company

Survey, Abstract No. 366, Fort Bend County, Texas.

10

Case 4:18-cr-00611 Document 1 Fj|ed in TXSD on 10/12/18 Page 11 of 11

Money Judgment

25. The United States gives notice that it will seek a money judgment

against the Defendant.
Substitute Assets

26. Defendant is notified that in the event that property subject to
forfeiture, as a result of any act or omission of Defendant,

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third person;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), to seek forfeiture of any other property of Defendant up to the

amount of the money judgment.

 

 

RYAN K. PATRICK sANDRA MosER

UNITED sTATEs ATToRNEY ACTING cHIEF,
FRAUD sECTIoN
CRIMINAL DIvIsIoN
DEPARTMENT oF JUsTICE

BY: GZL ; BY; A/W
gm P. PEARsoN sAi<AH EDwARDs
BERT JoHNsoN JEREMY R. sANDERs
AssIsTANT UNITED sTATEs TRIAL ATToRNEYs

ATTORNEYS

ll

